Citation Nr: 1222830	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  03-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 17, 1986 to July 11, 1986, from December 27, 1990 to March 30, 1991, and from March 14, 1994 to December 12, 1995.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board denied the claim on appeal in an August 2007 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion), in January 2008, the Court remanded the Board's decision for certain development.  A letter was sent to the Veteran and his representative on January 29, 2009 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A February 2009 response was received in which the Veteran stated that he had nothing else to submit and requested that the Board proceed immediately with adjudication of his appeal.  The Board complied with the Joint Motion directives by requesting and obtaining a VA medical opinion in April 2009.

Thereafter, the Board denied the claim in an October 2009 decision.  The Veteran appealed this decision to the Court.  In a November 2011 Memorandum Decision, the Court affirmed in part and set aside in part the Board's decision.  The Court found that the Board correctly determined that diabetes mellitus, type I, was noted on the entrance examination report and thus, the presumption of soundness did not apply to that part of the Veteran's claim.  The Court found, however, that the Board improperly relied on the April 2009 medical opinion because it was inadequate due to an insufficient factual basis.  A letter was sent to the Veteran and his representative on February 10, 2012 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In May 2012, the Veteran's representative responded with argument in support of the claim.  The Veteran's representative requested that VA assist the Veteran in determining the composition of various vaccines.  The remand below addresses the issues raised by the Joint Motion and Memorandum Decision.

In May 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain additional information regarding the vaccines administered to the Veteran and to obtain an adequate etiological opinion.

First, remand is required to obtain additional information regarding the vaccines administered to the Veteran during service.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  

Here, the Veteran asserts that the immunizations he received in January 1991, during his second period of service, caused his diabetes mellitus, type I.  The evidence indicates he received the following immunizations in January 1991:  typhoid, tetanus-diphtheria, influenza, and P/GI.  An April 2009 VA medical opinion was obtained that addressed whether the vaccines caused the Veteran's diabetes.  The 2009 VA examiner and prior Board decisions determined the vaccine was P/G 1, but the notation in the Veteran's service treatment records is not clear.  The following are possible abbreviations for the vaccine provided:  P1G I (P "one" G "eye"); P/G I (P/G "eye"); or P/G 1 (P/G "one").  The Court determined the factual basis of the opinion was insufficient because it was unclear if the examiner was familiar with the "specific composition of the immunizations administered to the [Veteran], including the immunizing agents, adjuvants, and other ingredients."  Remand is thus required so that the RO may determine the composition of each of the applicable vaccines.

Second, remand is required in order to obtain an additional etiological opinion.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate opinion is based upon sufficient facts or data and is the product of reliable principles and methods which are applied reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (citing Fed. R. Evid. 702).  Here, the VA physician, Dr. SS, determined that it was very unlikely that diabetes mellitus, type I resulted from the immunizations.  Dr. SS stated that very few diseases have been shown to be the result of autoimmune mechanisms set in place by such immunization, and also noted that he was unfamiliar with "P/G 1" vaccine and could not identify such a vaccine while conducting literature research.  The Court took issue with reliance on the opinion where one of the vaccines was unrecognized by Dr. SS and where he only addressed the causation of diabetes mellitus, type I as due to an autoimmune mechanism, and not by any other process.  Thus, after development has been conducted to determine the composition of the administered immunizations, an opinion must be obtained that address the etiology of diabetes mellitus, type I, to include causation of diabetes by non-autoimmune response mechanisms.  

Accordingly, the case is REMANDED for the following action:

1.  Determine the composition of each of the vaccines administered to the Veteran in January 1991, to include the typhoid, tetanus-diphtheria, influenza, and P/GI vaccines.  The composition consists of the vaccine's immunizing agents, adjuvants, and any other ingredients.  Such a determination should include, but not be limited to, contacting all appropriate government records repositories, service departments, and/or VA medical centers to request evidence available on this matter.  The RO must document for the record all repositories and agencies contacted and the responses received.  

If any requested federal records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his attorney.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The RO should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, obtain an etiological opinion regarding the Veteran's diabetes mellitus, type I.  The opinion must be provided by an appropriate medical practitioner; the credentials and/or qualifications of this practitioner must be set forth in the opinion report.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  If the practitioner relies on medical literature in forming any opinion, that literature shall be cited for VA review.  

The examiner must provide an opinion, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type I was caused by the administration of any of the vaccines in January 1991, to include the typhoid, tetanus-diphtheria, influenza, and P/GI vaccines.  The examiner must include a discussion of causation as due to an autoimmune response and as due to any other mechanism of causation.  The examiner must specifically address the following:  1) the composition of each of the vaccine's immunizing agents, adjuvants, and any other ingredients; 2) the Veteran's assertions of in-service sickness immediately after receiving the vaccines; 3) and the April 2009 VA medical opinion.

The examiner must also provide an opinion, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type I was aggravated (i.e., underwent an increase in severity) during his third period of service from March 14, 1994 to December 12, 1995.  The examiner must specifically address relevant service treatment records, to include those dated in May and November 1994.  

3.  Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures shall be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



